PRINCIPAL INVESTMENT PLUS VARIABLE ANNUITY SM Prospectus dated May 1, 2010 This prospectus describes Principal Investment Plus Variable Annuity, an individual, flexible premium, deferred variable annuity (the Contract), issued by Principal Life Insurance Company (the Company, we, our or us) through Principal Life Insurance Company Separate Account B (Separate Account). This prospectus provides information about the Contract and the Separate Account that you, as owner, should know before investing. The prospectus should be read and retained for future reference. Additional information about the Contract and the Separate Account is included in the Statement of Additional Information (SAI), dated May 1, 2010, which has been filed with the Securities and Exchange Commission (the SEC) and is considered a part of this prospectus. The table of contents of the SAI is at the end of this prospectus. You may obtain a free copy of the SAI by writing or calling: Principal Investment Plus Variable Annuity SM , Principal Financial Group, P. O. Box 9382, Des Moines, Iowa 50306-9382, Telephone: 1-800-852-4450. You can also visit the SECs website at www.sec.gov, which contains the SAI, material incorporated into this prospectus by reference, and other information about registrants that file electronically with the SEC. These securities have not been approved or disapproved by the SEC or any state securities commission nor has the SEC or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. You generally may allocate your investment in the Contract among the following investment options: dollar cost averaging fixed accounts (DCA Plus Accounts), a Fixed Account and the divisions of the Separate Account. The DCA Plus Accounts and the Fixed Account are a part of our General Account. Each division of the Separate Account invests in shares of a corresponding mutual fund (the underlying mutual funds). A list of the underlying mutual funds available under the Contract is shown below. Your accumulated value will vary according to the investment performance of the underlying mutual funds in which your selected division(s) are invested. We do not guarantee the investment performance of the underlying mutual funds. The following underlying mutual funds are available under the Contract (1) : AllianceBernstein Variable Products Series Fund  Class A Goldman Sachs Variable Insurance Trust  Institutional Class  AllianceBernstein Small Cap Growth Portfolio  Structured Small Cap Equity Fund American Century Variable Portfolios, Inc.  MidCap Value Fund  Inflation Protection Fund  Class II Invesco Variable Insurance Funds  Series I  Mid Cap Value Fund - Class II(2)  Ultra Fund  Class II  Invesco V.I. Basic Value Fund  Vista Fund  Class I  Invesco V.I. International Growth Fund Dreyfus Investment Portfolios  Service Shares  Invesco V.I. Small Cap Equity Fund  Technology Growth Portfolio MFS Variable Insurance Trust Fidelity Variable Insurance Products  Service Class 2  MFS Utilities Series  S Class  Contrafund ® Portfolio  MFS Value Series  S Class  Equity-Income Portfolio Neuberger Berman Advisers Management Trust  Growth Portfolio  Partners Portfolio  I Class  Mid Cap Portfolio  Small-Cap Growth Portfolio  S Class  Overseas Portfolio  Socially Responsive Portfolio  I Class Franklin Templeton Variable Insurance Products Trust PIMCO Variable Insurance Trust  Small Cap Value Securities Fund  Class 2  All Asset Portfolio Account  Adm Class  Total Returns Portfolio  Adm Class  High Yield Portfolio  Adm Class Principal Variable Contracts Funds  Class 1 Principal Variable Contracts Fund  Class 1 (cont.)  Asset Allocation Account  Principal LifeTime 2010 Account  Bond & Mortgage Securities Account  Principal LifeTime 2020 Account  Diversified International Account  Principal LifeTime 2030 Account  Equity Income Account  Principal LifeTime 2040 Account  Government & High Quality Bond Account  Principal LifeTime 2050 Account  International Emerging Markets Account  Principal LifeTime Strategic Income Account  International SmallCap Account  Real Estate Securities Account  LargeCap Blend Account II  Short-Term Bond Account  LargeCap Growth Account  Short-Term Income Account  LargeCap Growth Account I  SmallCap Growth Account II  LargeCap S&P 500 Index Account  SmallCap Value Account I  LargeCap Value Account  Strategic Asset Management Balanced Account Portfolio  LargeCap Value Account II  Strategic Asset Management Conservative Balanced Portfolio  LargeCap Value Account III  Strategic Asset Management Conservative Growth Portfolio  MidCap Blend Account  Strategic Asset Management Flexible Income Portfolio  MidCap Growth Account I  Strategic Asset Management Strategic Growth Portfolio  MidCap Value Account II Principal Variable Contracts Funds - Class 2  Money Market Account  Diversified Balanced Account  Mortgage Securities Account  Diversified Growth Account  Principal Capital Appreciation Division T. Rowe Price Equity Series, Inc.  T. Rowe Price Blue Chip Growth Portfolio  II  T. Rowe Price Health Sciences Portfolio  II Van Eck VIP Global Insurance Trust  Global Hard Assets Fund - S Class (1) If you elect a GMWB rider, your investment options for premium payments and accumulated value will be restricted (for restrictions see Appendix B ). (2) Investment Option available beginning May 22, 2010 (3) Effective May 22, 2010, the AIM Variable Insurance Funds will be known as Invesco Variable Insurance Funds. (4) Effective July 16, 2010, the Government & High Quality Bond Account will merge into Mortgage Securities Account, and the Mortgage Securities Account will change its name to be known as Government & High Quality Bond Account. (5) Effective July 16, 2010, the International SmallCap Account will merge into the Diversified International Account. (6) Effective July 16, 2010, the MidCap Growth Account I will merge into MidCap Blend Account. (7) Effective July 16, 2010, the MidCap Value Account II will merge into MidCap Blend Account. (8) Effective July 16, 2010, the Mortgage Securities Account will be known as Government & High Quality Bond Account. (9) This underlying mutual fund is a fund of funds and expenses may be higher due to the tiered level of expenses. (10) Effective July 16, 2010, the Short-Term Bond Account will merge into Short-Term Income Account. (111) Effective May 24, 2010, the Worldwide Hard Assets Account will be known as the Global Hard Assets Account An investment in the Contract is not a deposit or obligation of any bank and is not insured or guaranteed by any bank, the Federal Deposit Insurance Corporation or any other government agency. The Contract, certain Contract features and/or some of the investment options may not be available in all states or through all broker dealers. In addition, some optional features may restrict your ability to elect certain other optional features. The Contract is available with or without the Premium Payment Credit Rider. This rider applies credits to the accumulated value for premium payments made in contract year one. The amount of the credit may be more than offset by the additional charges associated with it (higher surrender charges, a longer surrender charge period and increased annual expenses). A Contract without this rider will cost less. You should review your own circumstances to determine whether this rider is suitable for you. To assist you in making that determination, we have highlighted in grey boxes those portions of this prospectus pertaining to the rider. NOTE: We recapture the premium payment credit if you return the Contract during the examination offer period or request full annuitization of the Contract prior to the third contract anniversary. You take the risk that the recaptured amount may exceed the then current value of the credit(s). This risk occurs when your investment options have experienced negative investment performance (i.e., have lost value) since the credit was applied. In that situation, you would be worse off than if you had not purchased the Premium Payment Credit Rider. Subject to state availability, if your Contract was purchased on or after May 20, 2006, you have the right to partially annuitize a portion of your accumulated value. This prospectus is valid only when accompanied by the current prospectuses for the underlying mutual funds. These prospectuses should be kept for future reference. This prospectus is not an offer to sell, or solicitation of an offer to buy, the Contract in states in which the offer or solicitation may not be lawfully made. No person is authorized to give any information or to make any representation in connection with this Contract other than those contained in this prospectus. TABLE OF CONTENTS Glossary 6 Summary of Expense Information 8 Examples 12 Summary 13 Corporate Organization and Operation 15 The Contract 16 How To Buy a Contract 17 Premium Payments 17 Right to Examine the Contract (free look) 19 The Accumulation Period 19 Automatic Portfolio Rebalancing (APR) 22 Telephone and Internet Services 22 Surrenders 23 Death Benefit 25 The Annuitization Period 27 Charges and Deductions 29 Surrender Charge 29 Transaction Fee 31 Premium Taxes 31 Annual Fee 31 Separate Account Annual Expenses 32 Charges for Rider Benefits 32 Premium Payment Credit Rider 33 GMWB 2-SL/JL (Single Life/Joint Life) Rider Investment Protector Plus 2 33 Enhanced Death Benefit Rider (No Longer Available For Sale) 34 GMWB 1 Rider Investment Protector Plus (No Longer Available For Sale) 34 GMWB 2-SL (Single Life) Rider Investment Protector Plus 2 (No Longer Available For Sale) 34 Special Provisions for Group or Sponsored Arrangements 34 Rider Benefits 34 Premium Payment Credit Rider 35 Waiver of Surrender Charge Rider 38 GMWB 2-SL/JL (Single Life/Joint) Rider Investment Protector Plus 2 39 Fixed Account and DCA Plus Accounts 60 Fixed Account 61 Dollar Cost Averaging Plus Program (DCA Plus Program) 62 General Provisions 63 The Contract 63 Delay of Payments 63 Misstatement of Age or Gender 63 Assignment 64 Change of Owner or Annuitant 64 Beneficiary 64 Contract Termination 64 Reinstatement 64 Reports 65 Important Information about Customer Identification Procedures 65 Rights Reserved by the Company 65 Frequent Trading and Market-timing (Abusive Trading Practices) 65 Distribution of the Contract 66 Performance Calculation 67 Federal Tax Matters 67 Mutual Fund Diversification 70 State Regulation 70 General Information 71 Reservation of Rights 71 Legal Opinions 71 Legal Proceedings 71 Other Variable Annuity Contracts 71 Payments to Financial Intermediaries 71 Service Arrangements and Compensation 72 Independent Registered Public Accounting Firm 72 Financial Statements 72 Table of Separate Account Divisions 73 Registration Statement 85 Customer Inquiries 85 Table of Contents of the SAI 85 Appendix A  Principal Variable Annuity Exchange Offer 86 Appendix B  GMWB Investment Options 90 Appendix C  GMWB 2-SL/JL Examples 96 Appendix D  GMWB 2-SL (No Longer Available For Sale) 105 Appendix E  GMWB 1 (No Longer Available For Sale) 128 Appendix F  Enhanced Death Benefit Rider (No Longer Available For Sale) 148 Appendix G  Condensed Financial Information 154 GLOSSARY accumulated value  the sum of the amounts invested in the DCA Plus Account(s), the Fixed Account and the Separate Account divisions. anniversary  the same date and month of each year following the contract date. annuitant  the person, including any joint annuitant, on whose life the annuity benefit payment is based. This person may or may not be the owner. annuitization  application of a portion or all of the accumulated value to an annuity benefit payment option to make income payments. annuitization date  the date all of the owners accumulated value is applied to an annuity benefit payment option. contract date  the date that the Contract is issued and which is used to determine contract years. contract year  the one-year period beginning on the contract date and ending one day before the contract anniversary and any subsequent one-year period beginning on a contract anniversary (for example, if the contract date is June 5, 2010, the first contract year ends on June 4, 2011, and the first contract anniversary falls on June 5, 2011). data page  that portion of the Contract which contains the following: owner and annuitant data (names, gender, annuitant age); the contract issue date; maximum annuitization date; contract charges and limits; benefits; and a summary of any optional benefits chosen by the contract owner. Dollar Cost Averaging Plus (DCA Plus) Account  an account which earns guaranteed interest for a specific amount of time. Dollar Cost Averaging Plus (DCA Plus) accumulated value  the amount of your accumulated value which is in the DCA Plus Account(s). Dollar Cost Averaging Plus (DCA Plus) Program  a program through which your DCA Plus accumulated value is transferred from a DCA Plus Account to the investment options over a specified period of time. Fixed Account  an account which earns guaranteed interest. Fixed Account accumulated value  the amount of your accumulated value which is in the Fixed Account. good order  an instruction or request is in good order when it is received in our home office, or other place we may specify, and has such clarity and completeness that we do not have to exercise any discretion to carry out the instruction or request. We may require that the instruction or request be given in a certain form. investment options  the DCA Plus Accounts, Fixed Account and Separate Account divisions. joint annuitant  an annuitant whose life determines the annuity benefit under this Contract. Any reference to the death of the annuitant means the death of the first annuitant to die. joint owner  an owner who has an undivided interest with the right of survivorship in this Contract with another owner. Any reference to the death of the owner means the death of the first owner to die. non-qualified contract  a Contract which does not qualify for favorable tax treatment as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, Simple-IRA or Tax Sheltered Annuity. notice  any form of communication received by us, at the home office, either in writing or in another form approved by us in advance. Your notices may be mailed to us at: Principal Life Insurance Company P O Box 9382 Des Moines, Iowa 50306-9382 owner  the person, including joint owner, who owns all the rights and privileges of this Contract. premium payments  the gross amount you contributed to the Contract. qualified plans  retirement plans which receive favorable tax treatment under Section 401 or 403(a) of the Internal Revenue Code. Separate Account Division (division(s))  a part of the Separate Account which invests in shares of an underlying mutual fund. (Referred to in the marketing materials as sub-accounts.) Separate Account division accumulated value  the amount of your accumulated value in all divisions. surrender charge  the charge deducted upon certain partial surrenders or total surrender of the Contract before the annuitization date. surrender value  accumulated value less any applicable surrender charge, rider fees, annual fee, transaction fees and any premium tax or other taxes. transfer  moving all or a portion of your accumulated value to or from one investment option or among several investment options. All transfers initiated during the same valuation period are considered to be one transfer for purposes of calculating the transaction fee, if any. underlying mutual fund  a registered open-end investment company, or a series or portfolio thereof, in which a division invests. unit  the accounting measure used to determine your proportionate interest in a division. unit value  a measure used to determine the value of an investment in a division. valuation date  each day the New York Stock Exchange (NYSE) is open for trading and trading is not restricted. valuation period  the period of time from one determination of the value of a unit of a division to the next. Each valuation period begins at the close of normal trading on the NYSE, generally 4:00 p.m. Eastern Time, on each valuation date and ends at the close of normal trading of the NYSE on the next valuation date. we, our, us  Principal Life Insurance Company. We are also referred to throughout this prospectus as the Company. you, your  the owner of this Contract, including any joint owner. SUMMARY OF EXPENSE INFORMATION The tables below describe the fees and expenses that you will pay when buying, owning and surrendering the Contract. The expenses for a Contract with the Premium Payment Credit Rider are higher than the expenses for the Contract without the Premium Payment Credit Rider. The following table describes the fees and expenses you will pay at the time you buy the Contract, surrender the Contract or transfer cash value between investment options. Contract owner transaction expenses Maximum Current Highest deferred surrender charge for Contracts without the Premium Payment Credit Rider (as a percentage of amount surrendered)  6%  6% Highest deferred surrender charge for Contracts with the Premium Payment Credit Rider (as a percentage of amount surrendered)  8%  8% Transaction Fees for each unscheduled partial  the lesser of $25 or 2% of  $0 surrender each unscheduled partial surrender after the 12th unscheduled partial surrender in a contract year Transaction Fee (4) for each unscheduled transfer  the lesser of $30 or 2% of  $0 each unscheduled transfer after the first unscheduled transfer in a contract year State Premium Taxes (vary by state)  3.5% of premium payments  0% NOTE: We do not currently assess premium taxes for made any contract issued, but reserve the right in the future to assess up to 3.5% of premium payments made for Contract owners in those states where a premium tax is assessed. The following table describes the fees and expenses that are deducted periodically during the time that you own the Contract, not including underlying mutual fund fees and expenses. Periodic Expenses Maximum Current Separate Account Annual Expenses (as a percentage of average daily separate account accumulated value) Mortality and Expense Risks Charge 1.25% 1.25% Administration Charge 0.15% 0.00% Total Separate Account Annual Expense 1.40% 1.25% Optional Riders Maximum Current Premium Payment Credit Rider  an annual charge of 0.60% of the  an annual charge of 0.60% average daily accumulated value of the average daily in the Separate Account accumulated value in the divisions, deducted daily, and a Separate Account reduction of up to 0.60% of the divisions, deducted daily Fixed Account interest rate (with no reduction of the Fixed Account interest rate) GMWB 2-SL/JL Rider (as a percentage of the average quarterly Investment Back withdrawal benefit base) 1.65%  0.95% Optional Riders No Longer Available For Sale Maximum Current Enhanced Death Benefit Rider (as a percentage of the average quarterly accumulated value)  0.30%  0.25% GMWB 1 Rider (as a percentage of the average quarterly Investment Back remaining withdrawal benefit base)  0.85%  0.80% GMWB 2-SL Rider (as a percentage of the average quarterly Investment Back withdrawal benefit base)  1.00%  0.95% This table shows the minimum and maximum total operating expenses charged by the underlying mutual funds that you may pay periodically during the time that you own the Contract. More detail concerning the fees and expenses of each underlying mutual fund is contained in its prospectus. Minimum and Maximum Annual Underlying Mutual Fund Operating Expenses as of December 31, 2009 Minimum Maximum Total annual underlying mutual fund operating expenses 0.27% 2.47% (expenses that are deducted from underlying mutual fund assets, including management fees, distribution and/or service (12b-1) fees and other expenses)* *
